MEMORANDUM OPINION
                                         No. 04-10-00765-CV

                      DOLGENCORP OF TEXAS, INC. d/b/a Dollar General,
                                     Appellant

                                                   v.

Esiquio ESPINOZA and Ida V. Espinoza Jr., Individually and as Representative of the Estate of
  Misty Dawn Espinoza, Deceased; Liliana Valdez, as Next of Friend for D’Anthony Michael
Blades; Victor Blades, as Administrator of the Estate of Clarence A. Blades, Jr. and on Behalf of
               Clarence A Blades Sr.; and Choroland I. McQueen, Individually,
                                           Appellees

                     From the 285th Judicial District Court, Bexar County, Texas
                                  Trial Court No. 2009-CI-16363
                               Honorable Larry Noll, Judge Presiding

PER CURIAM

Sitting:          Catherine Stone, Chief Justice
                  Karen Angelini, Justice
                  Marialyn Barnard, Justice

Delivered and Filed: February 2, 2011

MOTION TO DISMISS GRANTED; APPEAL DISMISSED

           By order of this court, oral argument in this case was set for January 26, 2011. However,

on January 21, 2011, appellees filed a notice of nonsuit of all their claims in the trial court, with a

courtesy copy filed in this court. In response, appellant filed a motion to dismiss this appeal, and

requested that we assess costs against appellees. We grant the motion. See TEX. R. APP. P.

42.1(a)(1). We order all costs assessed against appellees. See TEX. R. APP. P. 43.4 (stating that
                                                                                  04-10-00765-CV


in civil cases, court of appeals may, for good cause, tax costs in contravention of general rules

governing costs).

                                                PER CURIAM




                                              -2-